Exhibit 10.11

 

GUARANTY BY TRUST

 

This Guaranty, dated as of October 20, 2005, is made by the
                               Trust (the “Guarantor”), for the benefit of Crown
Bank, a Minnesota state banking corporation (with its participants, successors
and assigns, the “Lender”).

 

The Lender and Southwest Casino and Hotel Corp., a Minnesota corporation (the
“Borrower”), are parties to a Revolving Credit and Term Loan Agreement of even
date herewith pursuant to which the Lender may make advances and extend other
financial accommodations to the Borrower.

 

As a condition to extending such credit to the Borrower, the Lender has required
the execution and delivery of this Guaranty.

 

ACCORDINGLY, the Guarantor, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:

 

1.             Definitions.  All terms defined in the Credit Agreement that are
not otherwise defined herein shall have the meanings given them in the Credit
Agreement.

 

2.             Indebtedness Guaranteed.  The Guarantor hereby absolutely and
unconditionally guarantees to the Lender the full and prompt payment when due,
whether at maturity or earlier by reason of acceleration or otherwise, of
principal, accrued interest and late charges, if any, on that certain $2,500,000
Term Note of even date herewith executed by the Borrower and payable to the
order of the Lender (the “Term Note”) and any and all renewals thereof including
notes taken in substitution therefore, together with the full and prompt payment
of any and all costs and expenses of and incidental to the collection of the
Term Note and the enforcement of this Guaranty including, without limitation,
reasonable attorney’s fees (all of said sums being hereinafter called the
“Indebtedness”).

 

3.             Guarantor’s Representations and Warranties.  The Guarantor
represents and warrants to the Lender that (i) the Guarantor is a trust, duly
organized and existing in good standing and has full power and authority to make
and deliver this Guaranty; (ii) the execution, delivery and performance of this
Guaranty by the Guarantor have been duly authorized by all necessary action of
its trust and do not and will not violate the provisions of, or constitute a
default under, any presently applicable law or its trust agreement or any
agreement presently binding on it; (iii) this Guaranty has been duly executed
and delivered by the trustee(s) of the Guarantor and constitutes its lawful,
binding and legally enforceable obligation; and (iv) the authorization,
execution, delivery and performance of this Guaranty do not require notification
to, registration with, or consent or approval by, any federal, state or local
regulatory body or administrative agency.  The Guarantor represents and warrants
to the Lender that the Guarantor has a direct and substantial economic interest
in the Borrower and expects to derive substantial benefits therefrom and from
any loans, credit transactions, financial accommodations, discounts, purchases
of property and other transactions and events resulting in the creation of the
Indebtedness guarantied hereby, and that this Guaranty is given for a proper
trust purpose.  The Guarantor agrees (i) that the Guarantor will indirectly
benefit by and from the making of the loans by the Lender to the

 

--------------------------------------------------------------------------------


 

Borrower evidenced by the Notes; (ii) the Guarantor has received legal and
adequate consideration for the execution of this Guaranty and has executed and
delivered this Guaranty to the Lender in good faith in exchange for reasonably
equivalent value (including, without limitation, receiving warrants issued by
the Borrower in consideration and exchange for the execution of this Guaranty);
(iii) the Guarantor is not presently insolvent and will not be rendered
insolvent by virtue of the execution and delivery of this Guaranty; (iv) the
Guarantor has not executed or delivered this Guaranty with actual intent to
hinder, delay or defraud the Guarantor’s creditors; and (v) the Lender has
agreed to make such loans in reliance upon this Guaranty.  The Guarantor agrees
to rely exclusively on the right to revoke this Guaranty prospectively as to
future transactions, in accordance with paragraph 4, if at any time, in the
opinion of the trustee(s), the benefits then being received by the Guarantor in
connection with this Guaranty are not sufficient to warrant the continuance of
this Guaranty as to the future Indebtedness of the Borrower.  Accordingly, so
long as this Guaranty is not revoked prospectively in accordance with paragraph
4, the Lender may rely conclusively on a continuing warranty, hereby made, that
the Guarantor continues to be benefited by this Guaranty and the Lender shall
have no duty to inquire into or confirm the receipt of any such benefits, and
this Guaranty shall be effective and enforceable by the Lender without regard to
the receipt, nature or value of any such benefits.

 

4.             Unconditional Nature.  No act or thing need occur to establish
the Guarantor’s liability hereunder, and no act or thing, except full payment
and discharge of all of the Indebtedness, shall in any way exonerate the
Guarantor hereunder or modify, reduce, limit or release the Guarantor’s
liability hereunder.  This is an absolute, unconditional and continuing guaranty
of payment of the Indebtedness and shall continue to be in force and be binding
upon the Guarantor, whether or not all of the Indebtedness is paid in full,
until this Guaranty is revoked prospectively as to future transactions, by
written notice actually received by the Lender, and such revocation shall not be
effective as to the amount of Indebtedness existing or committed for at the time
of actual receipt of such notice by the Lender, or as to any renewals,
extensions, refinancings or refundings thereof.

 

5.             Dissolution or Insolvency of Guarantor.  The dissolution or
adjudication of bankruptcy of the Guarantor shall not revoke this Guaranty,
except upon actual receipt of written notice thereof by the Lender and only
prospectively, as to future transactions, as herein set forth.  If the Guarantor
shall be dissolved or shall be or become insolvent (however defined), then the
Lender shall have the right to declare immediately due and payable, and the
Guarantor will forthwith pay to the Lender, the full amount of all of the
Indebtedness whether due and payable or unmatured.  If the Guarantor voluntarily
commences or there is commenced involuntarily against the Guarantor a case under
the United States Bankruptcy Code, the full amount of all Indebtedness, whether
due and payable or unmatured, shall be immediately due and payable without
demand or notice thereof.

 

6.             Subrogation, etc.  The Guarantor will not exercise or enforce any
rights that the Guarantor may now have or hereafter acquire, whether by
subrogation, contribution, reimbursement, recourse, exoneration, contract or
otherwise, to recover from the Borrower or from any property of the Borrower any
sums paid under this Guaranty until all of the Indebtedness shall have been
fully paid and discharged.  The Guarantor will not exercise or

 

2

--------------------------------------------------------------------------------


 

enforce any right of contribution to recover any such sums from any person who
is a co-obligor with the Borrower or a guarantor or surety of the Indebtedness
or from any property of any such person until all of the Indebtedness shall have
been fully paid and discharged.

 

7.             Enforcement Expenses.  The Guarantor will pay or reimburse the
Lender for all costs, expenses and attorneys’ fees paid or incurred by the
Lender in endeavoring to collect and enforce the Indebtedness and in enforcing
this Guaranty.

 

8.             Lender’s Rights.  The Lender shall not be obligated by reason of
its acceptance of this Guaranty to engage in any transactions with or for the
Borrower.  Whether or not any existing relationship between the Guarantor and
the Borrower has been changed or ended and whether or not this Guaranty has been
revoked, the Lender may enter into transactions resulting in the creation or
continuance of the Indebtedness and may otherwise agree, consent to or suffer
the creation or continuance of any of the Indebtedness, without any consent or
approval by the Guarantor and without any prior or subsequent notice to the
Guarantor.  The Guarantor’s liability shall not be affected or impaired by any
of the following acts or things (which the Lender is expressly authorized to do,
omit or suffer from time to time, both before and after revocation of this
Guaranty, without consent or approval by or notice to the Guarantor): (i) any
acceptance of collateral security, guarantors, accommodation parties or sureties
for any or all of the Indebtedness; (ii) one or more extensions or renewals of
the Indebtedness (whether or not for longer than the original period) or any
modification of the interest rates, maturities, if any, or other contractual
terms applicable to any of the Indebtedness or any amendment or modification of
any of the terms or provisions of any loan agreement or other agreement under
which the Indebtedness or any part thereof arose; (iii) any waiver or indulgence
granted to the Borrower, any delay or lack of diligence in the enforcement of
the Indebtedness or any failure to institute proceedings, file a claim, give any
required notices or otherwise protect any of the Indebtedness; (iv) any full or
partial release of, compromise or settlement with, or agreement not to sue, the
Borrower or any guarantor or other person liable in respect of any of the
Indebtedness; (v) any release, surrender, cancellation or other discharge of any
evidence of the Indebtedness or the acceptance of any instrument in renewal or
substitution therefor; (vi) any failure to obtain collateral security (including
rights of setoff) for the Indebtedness, or to see to the proper or sufficient
creation and perfection thereof, or to establish the priority thereof, or to
preserve, protect, insure, care for, exercise or enforce any collateral
security; or any modification, alteration, substitution, exchange, surrender,
cancellation, termination, release or other change, impairment, limitation, loss
or discharge of any collateral security; (vii) any collection, sale, lease or
disposition of, or any other foreclosure or enforcement of or realization on,
any collateral security; (viii) any assignment, pledge or other transfer of any
of the Indebtedness or any evidence thereof; (ix) any manner, order or method of
application of any payments or credits upon the Indebtedness; and (x) any
election by the Lender under Section 1111(b) of the United States Bankruptcy
Code.  The Guarantor waives any and all defenses and discharges available to a
surety, guarantor or accommodation co-obligor.

 

9.             Waivers by Guarantor.  The Guarantor waives as against the Lender
any and all defenses, claims, setoffs and discharges of the Borrower, or any
other obligor, pertaining to the Indebtedness, except the defense of discharge
by payment in full.  Without limiting the generality of the foregoing, the
Guarantor will not assert, plead or enforce against the Lender any defense of
waiver, release, discharge or disallowance in bankruptcy, statute of
limitations, res

 

3

--------------------------------------------------------------------------------


 

judicata, statute of frauds, anti-deficiency statute, fraud, incapacity,
minority, usury, illegality or unenforceability which may be available to the
Borrower or any other person liable in respect of any of the Indebtedness, or
any setoff available against the Lender to the Borrower or any other such
person, whether or not on account of a related transaction.  The Guarantor
expressly agrees that the Guarantor shall be and remain liable for any
deficiency remaining after foreclosure of any mortgage or security interest
securing the Indebtedness, whether or not the liability of the Borrower or any
other obligor for such deficiency is discharged pursuant to statute or judicial
decision.  The liability of the Guarantor shall not be affected or impaired by
any voluntary or involuntary liquidation, dissolution, sale or other disposition
of all or substantially all of the assets, marshalling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of, or other
similar event or proceeding affecting, the Borrower or any of its assets.  The
Guarantor will not assert, plead or enforce against the Lender any claim,
defense or setoff available to the Guarantor against the Borrower.  The
Guarantor waives presentment, demand for payment, notice of dishonor or
nonpayment and protest of any instrument evidencing the Indebtedness.  The
Lender shall not be required first to resort for payment of the Indebtedness to
the Borrower or other persons, or their properties, or first to enforce, realize
upon or exhaust any collateral security for the Indebtedness, before enforcing
this Guaranty.

 

10.           If Payments Set Aside, etc.  If any payment applied by the Lender
to the Indebtedness is thereafter set aside, recovered, rescinded or required to
be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Borrower or any other obligor), the
Indebtedness to which such payment was applied shall for the purpose of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Indebtedness as
fully as if such application had never been made.

 

11.           Additional Obligation of Guarantor.  The Guarantor’s liability
under this Guaranty is in addition to and shall be cumulative with all other
liabilities of the Guarantor to the Lender as guarantor, surety, endorser,
accommodation co-obligor or otherwise of any of the Indebtedness or obligation
of the Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

12.           No Duties Owed by Lender.  The Guarantor acknowledges and agrees
that the Lender (i) has not made any representations or warranties with respect
to, (ii) does not assume any responsibility to the Guarantor for, and (iii) has
no duty to provide information to the Guarantor regarding, the enforceability of
any of the Indebtedness or the financial condition of the Borrower or any
guarantor.  The Guarantor has independently determined the creditworthiness of
the Borrower and the enforceability of the Indebtedness and until the
Indebtedness is paid in full will independently and without reliance on the
Lender continue to make such determinations.

 

13.           Miscellaneous.  This Guaranty shall be effective upon delivery to
the Lender, without further act, condition or acceptance by the Lender, shall be
binding upon the Guarantor and the successors and assigns of the Guarantor and
shall inure to the benefit of the Lender and its participants, successors and
assigns.  Any invalidity or unenforceability of any provision or application of
this Guaranty shall not affect other lawful provisions and application thereof,
and to this end the provisions of this Guaranty are declared to be severable. 
This Guaranty may not

 

4

--------------------------------------------------------------------------------


 

be waived, modified, amended, terminated, released or otherwise changed except
by a writing signed by the Guarantor and the Lender.  This Guaranty shall be
governed by and construed in accordance with the substantive laws (other than
conflict laws) of the State of Minnesota.  The Guarantor hereby (i) consents to
the personal jurisdiction of the state and federal courts located in the State
of Minnesota in connection with any controversy related to this Guaranty;
(ii) waives any argument that venue in any such forum is not convenient,
(iii) agrees that any litigation initiated by the Lender or the Guarantor in
connection with this Guaranty shall be venued in either the District Court of
Hennepin County, Minnesota, or the United States District Court, District of
Minnesota, Fourth Division; and (iv) agrees that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

14.           Waiver of Jury Trial.  THE GUARANTOR HEREBY IRREVOCABLY WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF, BASED ON OR PERTAINING TO THIS GUARANTY.

 

15.           Notwithstanding the aggregate amount of the Indebtedness which may
from time to time be outstanding, the Guarantor’s liability hereunder shall be
limited to $400,000 plus all attorney’s fees, collection costs and enforcement
expenses incurred in connection with the enforcement of this Guaranty.  The
Indebtedness may be created and continued in any amount, whether or not in
excess of such amount, without affecting or impairing the Guarantor’s liability
hereunder, and the Lender may pay (or allow for the payment of) the excess out
of any sums received by or available to the Lender on account of the
Indebtedness from the Borrower or any other person (except the Guarantor) from
their properties, out of any collateral security, or from any other source, and
such payment (or allowance) shall not reduce, affect, or impair the Guarantor’s
liability hereunder.  Any payment made by the Guarantor under this Guaranty
shall be effective to reduce or discharge such liability only if accompanied by
a written transmittal document, received by the Lender, advising the Lender that
such payment is made under this Guaranty for such purpose.

 

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantor the
date first written above.

 

 

 

 

 

                                , Trustee of the

 

                                                    Trust

 

 

STATE OF MINNESOTA

)

 

) ss

COUNTY OF

)

 

5

--------------------------------------------------------------------------------


 

The foregoing instrument was acknowledged before me this       day of
           , 2005, by                     , the trustee of the
                             Trust, on behalf of the trust.

 

 

 

 

 

Notary Public

 

6

--------------------------------------------------------------------------------